COMPUTER SCIENCES CORPORATION

SEVERANCE PLAN FOR SENIOR MANAGEMENT
AND KEY EMPLOYEES

And Summary Plan Description

as Amended and Restated Effective August 11, 2003

          This Severance Plan (the "Plan") shall become effective with respect
to any particular Designated Employee (as defined below) as of the date a Senior
Management and Key Employee Severance Agreement, incorporating all or any
portion of the terms hereof, is executed between such Designated Employee and
Computer Sciences Corporation (the "Company"). This document is also intended to
constitute the Summary Plan Description for the Plan.

1. Purpose

          The principal purposes of the Plan are to (i) provide an incentive to
the Designated Employees to remain in the employ of the Company, notwithstanding
any uncertainty and job insecurity which may be created by an actual or
prospective Change of Control, (ii) encourage the Designated Employee's full
attention and dedication to the Company currently and in the event of any actual
or prospective Change of Control, and (iii) provide an incentive for the
Designated Employees to be objective concerning any potential Change of Control
and to fully support any Change of Control transaction approved by the Board of
Directors.

2. Definitions

          Certain terms not otherwise defined in this Plan shall have the
meanings set forth in this Section 2.

          (a)  "CA Control Event" shall mean a Change of Control (as hereinafter
defined), as a consequence of which Computer Associates International, Inc., or
any of its Affiliates or Associates, acquires Control (as such three capitalized
terms are defined in Rule 405, as presently in effect, promulgated under the
Securities Act of 1933, as amended) of the Company.

          (b)  Compensation. "Compensation" shall mean the sum of:

(i) the Designated Employee's annual base salary as in effect immediately prior
to the date the Notice of Termination provided for in Section 3(c) of the Plan
is given or in effect immediately prior to the date of the Change of Control,
whichever is greater, and



--------------------------------------------------------------------------------



(ii) the average annual "short-term incentive compensation bonus," as defined
below, for the Designated Employee, whether pursuant to a then existing plan of
the Company or otherwise, (x) over the three most recent fiscal years preceding
the year in which the Date of Termination occurs for which a "short-term
incentive compensation bonus" was paid or deferred or for which the amount of
"short-term incentive compensation bonus," if any, was finally determined; or
(y) for a Designated Employee employed by the Company for less than the three
fiscal years to which reference is made in (i), over the most recent complete
fiscal year or years prior to the Date of Termination during which such
Designated Employee was employed and for which a "short-term incentive
compensation bonus" was paid or for which the amount of "short-term incentive
compensation bonus," if any, was finally determined; or (z) for a Designated
Employee employed by the Company for less than a single complete fiscal year
prior to the year in which the Date of Termination occurs, the average annual
cash "short-term incentive compensation bonus" shall be based on the target
annual bonus for the fiscal year during which the Date of Termination occurs.
Notwithstanding the foregoing, "short-term incentive compensation bonuses"
determined after the Change of Control are not taken into account in determining
the average annual "short-term incentive compensation bonus" for the Designated
Employee unless the inclusion of all such bonuses increases the average, in
which case all such bonuses are taken into account.

          (c)  Short-Term Incentive Compensation Bonus. For purposes of this
Plan, a "short-term incentive compensation bonus" shall mean a lump sum cash
amount or other form of payment, including discount stock options and other
payment in kind, whether contingent or fixed, and whether or not deferred,
determined on an annual basis under the Company's Annual Management Incentive
Plan dated April 2, 1983 or such successor plan or plans as shall be in effect
for the whole or partial fiscal year or years applicable under Section 2(a) of
this Plan. A discount stock option granted in lieu of a cash bonus shall be
deemed to have the same value as such cash bonus.

          (d)  Change of Control. The term "Change of Control" shall have the
same meaning that the term "Change in Control" has in the SERP (as defined in
Section 4, below), as such definition may be amended or modified from time to
time; provided, however, that such amendment or modification shall only be
effective for purposes of this Plan if made prior to the Change of Control to
which such amended or modified definition is sought to be applied.

          (e)  Designated Employees. "Designated Employees" shall refer to those
employees of the Company and its subsidiaries who are parties to agreements with
the Company, substantially in the form of Exhibit A (with respect to employees
in Group A, Group B or Group C) or Exhibit B (with respect to employees in Group
D) attached hereto (with such changes as may be approved by the Board of
Directors or the Compensation Committee or other duly authorized committee
thereof),

2



--------------------------------------------------------------------------------



incorporating the terms and provisions of this Plan. Each such agreement shall
indicate whether the particular Designated Employee is in one or more of Group
A, Group B, Group C or Group D, or such other Group as may hereafter be duly
defined by amendment of this Plan.

          (f)  Good Reason. A Designated Employee's termination of employment
with the Company shall be deemed for "Good Reason" if it occurs within six
months of any of the following without the Designated Employee's express written
consent:

(i) A substantial change in the nature, or diminution in the status, of the
Designated Employee's duties or position from those in effect immediately prior
to the Change of Control;

(ii) A reduction by the Company in the Designated Employee's annual base salary
as in effect on the date of a Change of Control or as in effect thereafter if
such compensation has been increased and such increase was approved prior to the
Change of Control;

(iii) A reduction by the Company in the overall value of benefits provided to
the Designated Employee, as in effect on the date of a Change of Control or as
in effect thereafter if such benefits have been increased and such increase was
approved prior to the Change of Control. As used herein, "benefits" shall
include all profit sharing, retirement, pension, health, medical, dental,
disability, insurance, automobile, and similar benefits;

(iv) A failure to continue in effect any stock option or other equity-based or
non-equity based incentive compensation plan in effect immediately prior to the
Change of Control, or a reduction in the Designated Employee's participation in
any such plan, unless the Designated Employee is afforded the opportunity to
participate in an alternative incentive compensation plan of reasonably
equivalent value;

(v) A failure to provide the Designated Employee the same number of paid
vacation days per year available to him or her prior to the Change of Control,
or any material reduction or the elimination of any material benefit or
perquisite enjoyed by the Designated Employee immediately prior to the Change of
Control;

(vi) Relocation of the Designated Employee's principal place of employment to
any place more than 35 miles from the Designated Employee's previous principal
place of employment;

(vii) Any material breach by the Company of any provision of the Plan or of any
agreement entered into pursuant to the Plan or any stock option or restricted
stock agreement;

(viii) Conduct by the Company, against the Designated Employee's volition, that
would cause the Designated Employee to commit fraudulent acts or would expose
the Designated Employee to criminal liability; or

3



--------------------------------------------------------------------------------



(ix) Any failure by the Company to obtain the assumption of the Plan or any
agreement entered into pursuant to the Plan by any successor or assign of the
Company;

provided

that for purposes of clauses (ii) through (v) above, "Good Reason" shall not
exist (A) if the aggregate value of all salary, benefits, incentive compensation
arrangements, perquisites and other compensation is reasonably equivalent to the
aggregate value of salary, benefits, incentive compensation arrangements,
perquisites and other compensation as in effect immediately prior to the Change
of Control, or as in effect thereafter if the aggregate value of such items has
been increased and such increase was approved prior to the Change of Control, or
(B) if the reduction in aggregate value is due to reduced performance by the
Company, the business unit of the Company for which the Designated Employee is
responsible, or the Designated Employee, in each case applying standards
reasonably equivalent to those utilized by the Company prior to the Change of
Control.



          (g)  Cause. For purposes of this Plan and any agreements entered into
pursuant to the Plan only, Cause shall mean:

(i) fraud, misappropriation, embezzlement or other act of material misconduct
against the Company or any of its affiliates;

(ii) conviction of a felony involving a crime of moral turpitude;

(iii) willful and knowing violation of any rules or regulations of any
governmental or regulatory body material to the business of the Company; or

(iv) substantial and willful failure to render services in accordance with the
terms of this Agreement (other than as a result of illness, accident or other
physical or mental incapacity), provided that (A) a demand for performance of
services has been delivered to the Designated Employee in writing by or on
behalf of the Board of Directors of the Company at least 60 days prior to
termination identifying the manner in which such Board of Directors believes
that the Designated Employee has failed to perform and (B) the Designated
Employee has thereafter failed to remedy such failure to perform.

3. Termination Following Change of Control

          (a) Termination of Employment.

(i) In the event a Designated Employee in Group A, Group B or Group C, following
the date of a Change of Control, either (A) has a voluntary employment
termination for Good Reason within twenty-four (24) full calendar months
following such Change of Control, (B) has

4



--------------------------------------------------------------------------------



a voluntary termination of employment with or without Good Reason more than
twelve (12) full calendar months after, but within thirteen (13) full calendar
months following, such Change of Control, or (C) has an involuntary employment
termination for any reason other than for Cause within thirty-six full calendar
months following such Change of Control, such Designated Employee shall be
entitled to receive immediately upon such employment termination such payments
and benefits hereunder as such Designated Employee shall be entitled to receive
upon such employment termination in accordance with Sections 2(e) and 5 of this
Plan.

(ii) In the event a Designated Employee in Group D, following the date of a CA
Control Event, either (A) has a voluntary employment termination for Good Reason
within twenty-four (24) full calendar months following such CA Control Event or
(B) has an involuntary employment termination for any reason other than for
Cause within thirty-six full calendar months following such CA Control Event,
such Designated Employee shall be entitled to receive immediately upon such
employment termination such payments and benefits hereunder as such Designated
Employee shall be entitled to receive upon such employment termination in
accordance with Sections 2(e) and 5 of this Plan.

(iii) Notwithstanding any other provision of this Plan, no payments shall be
made under or measured by this Plan in the event that the Designated Employee's
employment is terminated by his Disability or by his death or for Cause.

          (b) Disability. If, as a result of the Designated Employee's
incapacity due to physical or mental illness, accident or other incapacity (as
determined by the Board in good faith, after consideration of such medical
opinion and advice as may be available to the Board from medical doctors
selected by the Designated Employee or by the Board or both separately or
jointly), the Designated Employee shall have been absent from his duties with
the Company on a full-time basis for six consecutive months and, within 30 days
after written Notice of Termination thereafter given by the Company, the
Designated Employee shall not have returned to the full-time performance of the
Designated Employee's duties, the Company may terminate the Designated
Employee's employment for "Disability".

          (c) Notice of Termination. Any purported termination of the Designated
Employee's employment by the Company or the Designated Employee hereunder shall
be communicated by a Notice of Termination to the other party in accordance with
the terms of the agreement entered into pursuant to the Plan. For purposes of
the Plan and any agreement entered into pursuant hereto, a "Notice of
Termination" shall mean a written notice which shall indicate those specific
termination provisions in the Plan applicable to the termination and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for application of the provisions so indicated.

5



--------------------------------------------------------------------------------



          (d) Date of Termination. "Date of Termination" shall mean (i) if the
Designated Employee is terminated by the Company for Disability, thirty (30)
days after Notice of Termination is given to the Designated Employee (provided
that the Designated Employee shall not have returned to the performance of the
Designated Employee's duties on a full-time basis during such thirty (30) day
period) or (ii) if the Designated Employee's employment is terminated by the
Company for any other reason or by the Designated Employee, the date on which a
Notice of Termination is given.

4. Funding of SERP Obligations Upon Change Of Control

          Upon the occurrence of a Change of Control, the Company shall fund
that portion, if any, of the obligations of the Company to each Designated
Employee, under any supplemental executive retirement plan ("SERP") that may
then cover the Designated Employee, that is not then irrevocably funded by
establishing and irrevocably funding a trust for the benefit of the Designated
Employee. Such trust shall be a grantor trust described in Internal Revenue Code
Section 671. The trust shall provide for distribution of amounts to Designated
Employee in order to pay taxes, if any, that become due prior to payment of
supplemental pension benefit amounts pursuant to the trust. The amount of such
fund shall equal the then present value of the supplemental pension obligation
due as determined by a nationally recognized firm qualified to provide actuarial
services which has not rendered services to the Company during the two years
preceding such determination. The actuary shall be selected by the Company,
subject to approval by the Designated Employee (which approval shall not
unreasonably be withheld), and paid by the Company. The establishment and
funding of such trust shall not affect the obligation of the Company to provide
supplemental pension payments under the terms of the applicable SERP.

5. Severance Compensation upon Termination of Employment

          If the employment with the Company of a Designated Employee in Group
A, Group B or Group C shall be terminated following a Change of Control as set
forth in Section 3 of the Plan, or the employment with the Company of a
Designated Employee in Group D shall be terminated following a CA Control Event
as set forth in Section 3 of the Plan, then the Company shall pay and provide as
follows to such Designated Employee:

          (a)  For a Designated Employee in Group A or Group B, upon voluntary
termination for Good Reason within twenty-four (24) full calendar months
following a Change of Control, or upon involuntary employment termination for
any reason other than for Cause within thirty-six (36) full calendar months
following such Change of Control, the Company shall:

6



--------------------------------------------------------------------------------



(i) Pay to the Designated Employee as severance pay in a lump sum, in cash, on
or before the tenth business day following the Date of Termination, an amount
equal to the multiple specified on Exhibit C and made applicable to such
Designated Employee by this Plan and such Designated Employee's agreement
hereunder, multiplied by the Designated Employee's Compensation; and

(ii) Provide the Designated Employee, for the number of years calculated for
such Designated Employee pursuant to Section 5(a)(i) of this Plan (or such
shorter period as the Designated Employee may elect) with disability, health,
life and accidental death and dismemberment benefits substantially similar to
those benefits which the Designated Employee is receiving immediately prior to
the Change of Control or, if greater, immediately prior to the Notice of
Termination (followed by the period of COBRA continuation if COBRA benefits are
elected by the Designated Employee at such Designated Employee's expense).
Benefits otherwise receivable by the Designated Employee pursuant to this
Section 5(a)(ii) shall be reduced to the extent comparable benefits are actually
received by the Designated Employee during such period as the result of his or
her employment with another person.

          (b) For a Designated Employee in Group C:

          A Designated Employee in Group C shall receive severance pay under
Section 5(a)(i) and the benefits under Section 5(a)(ii) as shown on Exhibit C in
the circumstance of voluntary termination with or without Good Reason more than
twelve (12) full calendar months after, but within thirteen (13) full calendar
months following, a Change of Control, as such Designated Employee's exclusive
entitlement to payment and benefits in such circumstance under this Plan.

          (c) For a Designated Employee in Group D, upon voluntary termination
for Good Reason within twenty-four (24) full calendar months following a CA
Control Event, or upon involuntary employment termination for any reason other
than for Cause within thirty-six (36) full calendar months following such CA
Control Event, the Company shall:

Pay to the Designated Employee as severance pay in a lump sum, in cash, on or
before the tenth business day following the Date of Termination, an amount equal
to the multiple specified on Exhibit C and made applicable to such Designated
Employee by this Plan and such Designated Employee's agreement hereunder,
multiplied by the Designated Employee's Compensation; and

Provide the Designated Employee, for the number of years calculated for such
Designated Employee pursuant to Section 5(c)(i) of this Plan (or such shorter
period as the Designated Employee may elect) with disability, health, life and
accidental death and dismemberment benefits substantially similar to those
benefits which the Designated

7



--------------------------------------------------------------------------------



Employee is receiving immediately prior to the CA Control Event or, if greater,
immediately prior to the Notice of Termination (followed by the period of COBRA
continuation if COBRA benefits are elected by the Designated Employee at such
Designated Employee's expense). Benefits otherwise receivable by the Designated
Employee pursuant to this Section 5(c)(ii) shall be reduced to the extent
comparable benefits are actually received by the Designated Employee during such
period as the result of his or her employment with another person.

6. Certain Further Payments By the Company

          The Company shall be obligated to make certain further payments or
contributions to or for the benefit of the Designated Employees as set forth in
this Section 6. With respect to a Designated Employee in Group A, Group B or
Group C, such obligations of the Company shall arise upon a Change of Control.
With respect to a Designated Employee in Group D, such obligations of the
Company shall arise upon a CA Control Event.

          (a) Tax Reimbursement Payment. In the event that any amount or benefit
that may be paid, distributed or otherwise provided to the Designated Employee
by the Company or any affiliated company, whether pursuant to this Plan or
otherwise (collectively, the "Covered Payments"), is or may become subject to
the tax imposed under Section 4999 of the Code (the "Excise Tax") or any similar
tax that may hereafter be imposed, the Company shall either pay to the
Designated Employee or irrevocably contribute for the benefit of the Designated
Employee to a trust conforming with the requirements of Section 4 above (and may
be part of that trust) established by the Company prior to the Change of Control
giving rise to the Excise Tax, at the time specified in Section 6(e) below, the
Tax Reimbursement Payment (as defined below). The Tax Reimbursement Payment is
defined as an amount, which when reduced by any Excise Tax on the Covered
Payments and any Federal, state and local income taxes, employment and excise
taxes (including the Excise Tax) on the Tax Reimbursement Payment (but without
reduction for any Federal, state or local income or employment taxes on such
Covered Payments), shall be equal to the product of any deductions disallowed
for Federal, state or local income tax purposes because of the inclusion of the
Tax Reimbursement Payment in Designated Employee's adjusted gross income and the
highest applicable marginal rate of Federal, state and local income taxation,
respectively, for the calendar year in which the Tax Reimbursement Payment is to
be made.

          (b) Determining Excise Tax. For purposes of determining whether any of
the Covered Payments shall be subject to the Excise Tax and the amount of such
Excise Tax:

(i) such Covered Payments shall be treated as "parachute payments" within the
meaning of Section 280G of the Code, and all "parachute payments" in excess of
the "base amount"

8



--------------------------------------------------------------------------------



(as defined under Section 280G(b)(3) of the Code) shall be treated as subject to
the Excise Tax, unless, and except to the extent that, in the opinion of the
"Accountants" (as defined below), such Covered Payments (in whole or in part)
either do not constitute "parachute payments" or represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4) of the Code) in excess of the "base amount," or such
"parachute payments" are otherwise not subject to such Excise Tax, and

(ii) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code.

For the purposes of this Section 6 the "Accountants" shall mean the Company's
independent certified public accountants serving immediately prior to the Change
of Control. In the event that such Accountants decline to serve as the
Accountants for purposes of this Section 6 or are serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Designated Employee shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accountants hereunder). All fees and
expenses of the Accountants in connection with matters relating to this
Section 6 shall be paid by the Company.

          (c) Applicable Tax Rates and Deductions. For purposes of determining
the amount of the Tax Reimbursement Payment, the Designated Employee shall be
deemed:

(i) to pay Federal income taxes at the highest applicable marginal rate of
Federal income taxation for the calendar year in which the Tax Reimbursement
Payment is to be made; and

(ii) to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Tax
Reimbursement Payment is to be made, net of the maximum reduction in Federal
income taxes which could be obtained from the deduction of such state or local
taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of the Designated Employee's adjusted gross
income.)

          (d) Subsequent Events.

In the event that the Excise Tax is subsequently determined by the Accountants
to be less than the amount taken into account hereunder in calculating the Tax
Reimbursement Payment made, the Designated Employee shall repay to the Company,
at the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of such prior Tax Reimbursement Payment that has been
paid to the Designated Employee or to Federal, state or local tax authorities on
the Designated Employee's behalf and that would not have

9



--------------------------------------------------------------------------------



been paid if such Excise Tax had been applied in initially calculating such Tax
Reimbursement Payment, plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the foregoing, in
the event any portion of the Tax Reimbursement Payment to be refunded to the
Company has been paid to any Federal, state or local tax authority, repayment
thereof shall not be required until actual refund or credit of such portion has
been made to the Designated Employee, and interest payable to the Company shall
not exceed interest received or credited to the Designated Employee by such tax
authority for the period it held such portion.

In the event that the Excise Tax is later determined by the Accountants to
exceed the amount taken into account hereunder at the time the Tax Reimbursement
Payment is made (including, but not limited to, by reason of any payment the
existence or amount of which cannot be determined at the time of the Tax
Reimbursement Payment), the Company shall make an additional Tax Reimbursement
Payment in respect of such excess which Tax Reimbursement Payment shall include
any interest or penalty (any such payment in respect of interest or penalty to
be subject to the gross-up principles set forth in this Section 6) payable with
respect to such excess, at the time that the amount of such excess is finally
determined. For purposes of this Section 6(d)(ii), if a final determination as
to the Excise Tax applicable to a Covered Payment is made by the Internal
Revenue Service, or a court with jurisdiction, such determination shall be
deemed to be determined by the Accountants.

In the event it is later determined by the Accountants that Designated Employee
owes additional Federal, state or local income or employment taxes with respect
to any Tax Reimbursement Payment, the Company shall promptly pay him the
difference between (A) the Tax Reimbursement Payment determined based on the
Federal, state and local income and employment taxes due in respect of the Tax
Reimbursement Payment as so determined by the Accountants and (B) the Tax
Reimbursement Payment that had been previously paid to him or for his benefit.
For purposes of this Section 6(d)(iii), determination by the Accountants shall
include a final determination by the Internal Revenue Service, a state or local
government or tax agency or a court with jurisdiction.

          (e)     Date of Payment. The portion of the Tax Reimbursement Payment
attributable to a Covered Payment shall be paid to the Designated Employee or
remitted to the appropriate tax authority or irrevocably contributed for the
benefit of the Designated Employee to a trust as described in Section 4 above
within ten (10) business days following the payment, distribution or other
provision of the Covered Payment. If the amount of such Tax Reimbursement
Payment (or portion thereof) cannot be finally determined on or before the date
on which payment, distribution or

10



--------------------------------------------------------------------------------



provision is due, the Company shall either pay to the Designated Employee or
contribute for the benefit of the Designated Employee to the trust described in
the preceding sentence, an amount estimated in good faith by the Accountants to
be the minimum amount of such Tax Reimbursement Payment and shall pay the
remainder of such Tax Reimbursement Payment (which Tax Reimbursement Payment
shall include interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined, but in no event later
than forty-five (45) calendar days after payment, distribution or other
provision of the related Covered Payment. In the event that the amount of the
estimated Tax Reimbursement Payment exceeds the amount subsequently determined
to have been due, such excess shall be repaid or refunded pursuant to the
provisions of Section 6(d)(i) above.

          (f)  The establishment and funding of the trust described in Section 4
above shall not affect the obligations of the Company to provide the benefits
subject to this Section 6.

 

7. Dispute Resolution; Claims Procedure; Arbitration



Claims Procedure.

(i) Benefits will be provided to each Designated Employee as specified in this
Plan. If a Designated Employee believes that he has not been provided with
benefits due under the Plan, then the Designated Employee may elect the
arbitration procedure in Section 7(b) of this Plan, or alternatively, the
Designated Employee (who is hereafter referred to as the "Claimant") has the
right to make a written claim for benefits under the Plan. Written claims for
severance pay benefits shall be governed by the following procedures; any
written claims for health or welfare benefits shall be governed by the claims
procedures of the applicable health or welfare plan. If such a written claim is
made, and the Administrator wholly or partially denies the claim, the
Administrator shall provide the Claimant with written notice of such denial,
setting forth, in a manner calculated to be understood by the Claimant:

the specific reason or reasons for such denial;

specific reference to pertinent Plan provisions on which the denial is based;

a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

an explanation of the Plan's claims review procedure and time limits applicable
to those procedures, including a statement of the Claimant's right to bring a
civil action under ERISA Section 502(a) if the claim is denied on appeal.

11



--------------------------------------------------------------------------------



 

          (ii) The written notice of any claim denial pursuant to Section
7.11(a)(I) shall be given not later than thirty (30) days after receipt of the
claim by the Administrator, unless the Administrator determines that special
circumstances require an extension of time for processing the claim, in which
event:

written notice of the extension shall be given by the Administrator to the
Claimant prior to thirty (30) days after receipt of the claim;

the extension shall not exceed a period of thirty (30) days from the end of the
initial thirty (30) day period for giving notice of a claim denial; and

the extension notice shall indicate (1) the special circumstances requiring an
extension of time and (2) the date by which the Administrator expects to render
the benefit determination.

          (iii) The decision of the Administrator shall be final unless the
Claimant, within sixty (60) days after receipt of notice of the claims denial
from the Administrator, submits a written request to the Board of Directors of
the Company, or its delegate, for an appeal of the denial. During that sixty
(60) day period, the Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits. The Claimant shall be provided
the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits as part of the Claimant's appeal.
The Claimant may act in these matters individually, or through his or her
authorized representative.

          (iv) After receiving the written appeal, if the Board of Directors of
the Company, or its delegate, shall issue a written decision notifying the
Claimant of its decision on review, not later than thirty (30) days after
receipt of the written appeal, unless the Board of Directors of the Company or
its delegate determines that special circumstances require an extension of time
for reviewing the appeal, in which event:

(A) written notice of the extension shall be given by the Board of Directors of
the Company or its delegate prior to thirty (30) days after receipt of the
written appeal;

(B) the extension shall not exceed a period of thirty (30) days from the end of
the initial thirty (30) day review period; and

the extension notice shall indicate (1) the special circumstances requiring an
extension of time and (2) the date by which the Board of Directors of the
Company or its delegate expects to render the appeal decision.

12



--------------------------------------------------------------------------------



 

The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board of Directors
of the Company or its delegate, without regard to whether all the information
necessary to make a benefit determination on review accompanies the filing of
the appeal. If the period of time for reviewing the appeal is extended as
permitted above, due to a claimant's failure to submit information necessary to
decide the claim on appeal, then the period for making the benefit determination
on review shall be tolled from the date on which the notification of the
extension is sent to the claimant until the date on which the claimant responds
to the request for additional information.

(v) In conducting the review on appeal, the Board of Directors of the Company or
its delegate shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. If the Board of Directors of the Company or its delegate upholds
the denial, the written notice of decision from the Board of Directors of the
Company or its delegate shall set forth, in a manner calculated to be understood
by the Claimant:

the specific reason or reasons for the denial;

specific reference to pertinent Plan provisions on which the denial is based;

a statement that the Claimant is entitled to be receive, upon request and free
of charge, reasonable access to , and copies of, all documents, records and
other information relevant to the claim for benefits; and

a statement of the Claimant's right to bring a civil action under ERISA 502(a).

(vi) If the Plan or any of its representatives fail to follow any of the above
claims procedures, the Claimant shall be deemed to have duly exhausted the
administrative remedies available under the plan and shall be entitled to pursue
any available remedies under ERISA Section 502(a), including but not limited to
the filing of an action for immediate declaratory relief regarding benefits due
under the Plan.

If the Board of Directors of the Company or its Delegate upholds the denial on
review of a severance pay claim, or if a health or welfare benefit claim is
denied on review under the applicable health or welfare plan and/or the
administrative remedies thereunder have been exhausted, then the Claimant shall
have the right to bring a civil action under ERISA Section 502(a) or,
alternatively, the Claimant may invoke the arbitration provisions of Section
7(b) of this Plan.

13



--------------------------------------------------------------------------------



(b) Arbitration

          (i) In the event of any dispute between the parties concerning the
validity, interpretation, enforcement or breach of this Agreement or in any way
related to any termination of the Designated Employee's employment (including
any claims involving any officers, managers, directors, employees, shareholders
or agents of the Company) excepting only any rights the parties may have to seek
injunctive relief, the dispute shall be resolved by final and binding
arbitration administered by JAMS/Endispute in Los Angeles, California in
accordance with the then existing JAMS/Endispute Arbitration Rules and
Procedures for Employment Disputes. Resolution by arbitration, either in lieu of
or after exhausting the procedures of Section 7(a) of this Plan, shall be at the
election of the Designated Employee with respect to any claim to which Section
7(a) shall apply. In the event of such an arbitration proceeding, the parties
shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event the parties cannot agree on an
arbitrator, the Administrator of JAMS/Endispute shall appoint an arbitrator.
Neither party nor the arbitrator shall disclose the existence, content, or
results of any arbitration hereunder without the prior written consent of all
parties, except as may be compelled by court order. Except as provided herein,
the Federal Arbitration Act shall govern the interpretation and enforcement of
such arbitration and all proceedings. The arbitrator shall apply the substantive
law (and the law of remedies, if applicable) of the State of California, or
Federal law, or both, as applicable and the arbitrator is without jurisdiction
to apply any different substantive law. The arbitrator shall have the authority
to entertain a motion to dismiss and/or a motion for summary judgment by any
party and shall apply the standards governing such motions under the Federal
Rules of Civil Procedure. The arbitrator shall render an award and a written,
reasoned opinion in support thereof. Judgment upon the award may be entered in
any court having jurisdiction thereof. The parties intend this arbitration
provision to be valid, enforceable, irrevocable and construed as broadly as
possible. Pending the resolution of any dispute between the parties, the Company
shall continue prompt payment of all amounts due the Designated Employee under
this Agreement and prompt provision of all benefits to which the Designated
Employee is otherwise entitled.

     (ii) Costs of arbitration, including reasonable attorney fees and costs and
the reasonable fees and costs of any experts incurred by the Designated
Employee, shall be borne and paid by the Company if the Designated Employee
prevails on any portion of his claims. Such fees and costs shall be paid by the
Company in advance of the final disposition of such claims, as such fees are
incurred, upon receipt of an undertaking by the Designated Employee to repay
such amounts if it is ultimately determined that he did not prevail on any
portion of his claims.

14



--------------------------------------------------------------------------------



Not later than the occurrence of a Change of Control, the Company shall deposit
not less than $5 million in a grantor trust, as described in Internal Revenue
Code Section 671, which shall provide for distribution of amounts to Designated
Employees in fulfillment of the Company's obligations to pay their fees and
costs as provided in the preceding sentence. The funding of such trust shall be
maintained at not less than $5 million by further deposits by the Company as
such payments of fees and costs are made by the trustee or trustees of the
trust. The arbitrator shall make such interim awards respecting the funding of
the trust and payment of the fees and costs as shall be necessary and
appropriate to assure the prompt, regular interim payment of fees and costs as
provided in this Section 7(b)(ii). Judgments upon any such interim awards may be
entered in any court having jurisdiction thereof. Such trust by its terms shall
be irrevocable but shall terminate upon the later of (x) the expiration of three
years following a Change of Control or (y) the disposition of all then pending
claims under the Plan by final arbitration award and final judgment, all time
for appeals having expired, in any judicial proceedings respecting any such
claims. Immediately after termination of the trust, any funds remaining in the
trust and accumulated interest thereon shall revert to the Company.

          (iii) Notwithstanding the foregoing provisions of this Section 7, the
Designated Employee and the Company agree that the Designated Employee or the
Company may seek and obtain otherwise available injunctive relief in Court for
any violation of obligations concerning confidential information or trade
secrets that cannot adequately be remedied at law or in arbitration.

8. Mitigation of Damages; Effect of Plan

(a) The Designated Employee shall not be required to mitigate damages or the
amount of any payment provided for under the Plan by seeking other employment or
otherwise, nor shall the amount of any payment provided for under the Plan,
including without limitation Section 5 of the Plan, be reduced by any
compensation earned by the Designated Employee as a result of employment by
another employer or by retirement benefits after the Date of Termination, or
otherwise except as expressly provided herein.

(b) Except as provided in Section 10, the provisions of the Plan, and any
payment provided for hereunder, shall not reduce any amounts otherwise payable,
or in any way diminish the Designated Employee's existing rights, or rights
which would accrue solely as a result of the passage of time, under any benefit
plan, employment agreement or other contract, plan or arrangement.

16



--------------------------------------------------------------------------------



 

9. Term; Amendments; No Effect On Employment Prior To Change Of Control

          (a) The Plan shall have an initial term of two years, which shall be
automatically extended by one year beginning on the first anniversary of the
date of adoption of the Plan and on each anniversary thereafter. The Plan with
respect to all Designated Employees or any particular Designated Employee may be
terminated or amended by the Board of Directors of the Company or by its
Compensation Committee or any other duly authorized Committee thereof; provided
that a termination or any amendment that reduces the benefits to the Designated
Employee provided hereunder or otherwise adversely affects the rights of the
Designated Employee, without the Designated Employee's prior written consent:
(i) may only be approved after the completion of the initial two year term and
prior to a Change of Control, and (ii) may not be effected prior to the
provision of 24 months' advance notice thereof to the Designated Employee.
Termination or amendment of the Plan shall not affect any obligation of the
Company under the Plan which has accrued and is unpaid as of the effective date
of the termination or amendment. Notwithstanding the foregoing, the Company may
change the definition of "Change of Control" as provided in Section  2(d),
above, subject to the limitations therein stated.

          (b) Nothing in the Plan or any agreement entered into pursuant to the
Plan shall confer upon the Designated Employee any right to continue in the
employ of the Company prior to (or, subject to the terms of the Plan, following)
a Change of Control of the Company or shall interfere with or restrict in any
way the rights of the Company, which are hereby expressly reserved except as may
otherwise be provided under any other written agreement between the Designated
Employee and the Company, to discharge the Designated Employee at any time prior
to (or, subject to the terms of the Plan, following) the date of a Change of
Control of the Company for any reason whatsoever, with or without cause. The
Designated Employee and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Designated Employee and
the Company, the employment of the Designated Employee by the Company is "at
will," and if, prior to a Change Of Control, the Designated Employee's
employment with the Company terminates for any reason or for no reason, then the
Designated Employee shall have no further rights under this Plan.

          (c) The Company may withhold from any amounts payable under this Plan
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

The Designated Employee's or the Company's failure to insist upon strict
compliance with any provision hereof or the failure to assert any right the
Designated Employee or the Company may have hereunder, including, without
limitation, the right of the Designated Employee to terminate employment for
Good Reason, as defined herein, shall not be deemed to be a waiver of such
provision or right or any other provision or right under this Plan.

16



--------------------------------------------------------------------------------



 

10. Effect Of Other Agreements

Notwithstanding anything to the contrary provided in the Plan, (i) any amounts
payable to a Designated Employee pursuant to Section 5 of the Plan shall be
reduced by any amounts actually paid to such Designated Employee following a
termination of employment either pursuant to applicable law or under any
contract between the Designated Employee and the Company, in either case that
provides for or requires the payment of compensation or severance benefits
following a termination of employment and (ii) any benefits that may be provided
to a Designated Employee for three years or another period following a
termination of employment pursuant to Section 5 of the Plan shall be reduced to
the extent that substantially identical benefits are actually received by the
Designated Employee during such three year or other period under an existing
severance agreement or requirement. It is expressly understood, however, that no
amounts payable hereunder shall be reduced by amounts payable under the
Company's pension or deferred compensation plans or the SERP (as defined in
Section 4, above) or by amounts payable as accrued vacation or because of the
acceleration of the benefits under the Company's stock option and restricted
stock plans.



--------------------------------------------------------------------------------



 

Exhibit A

COMPUTER SCIENCES CORPORATION
SENIOR MANAGEMENT AND KEY EMPLOYEE
SEVERANCE AGREEMENT

 

          This SENIOR MANAGEMENT AND KEY EMPLOYEE SEVERANCE AGREEMENT (this
"Agreement"), dated as of _______________ is made and entered into by and
between Computer Sciences Corporation, a Nevada corporation (the "Company"), and
_____________________ (the "Executive").

R

E C I T A L S



          This Agreement is being entered into in accordance with the Severance
Plan attached hereto as Annex 1 (the "Plan") in order to set forth the specific
severance compensation which the Company agrees that it will pay to the
Executive if the Executive's employment with the Company terminates under
certain circumstances described in the Plan.

A

G R E E M E N T



          NOW, THEREFORE, in consideration of the continued service of the
Executive as an employee of the Company, the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:

          1. Agreement to Provide Plan Benefits. The Plan (as it may hereafter
be amended or modified in accordance with the terms thereof) is hereby
incorporated into this Agreement in full and made a part hereof as though set
forth in full in this Agreement. The Executive is hereby designated a member of
Group(s) ___________ under the Plan and shall be entitled to all of the rights
and benefits applicable to employees of the Company in such Group(s) under the
Plan. The Company agrees to be bound by the Plan and to provide to the Executive
all of the benefits provided to employees of the Company who are members of
Group(s) __________ under the Plan subject to the terms and conditions of the
Plan. Terms not otherwise defined in this Agreement shall have the meanings set
forth in the Plan.

          2. Heirs and Successors.

          (a) Successors of the Company. The Company will require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession transaction shall be
a breach of this Agreement and shall entitle the Executive to terminate his or
her employment with the Company within six months thereafter for Good Reason and
to receive the benefits provided under the Plan in the event of termination for
Good Reason following a Change of



--------------------------------------------------------------------------------



Control. As used in this Agreement, "Company" shall mean the Company as defined
above and any successor or assign to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section 2 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.

          (b) Heirs of the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive's personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees. If the Executive should die after the conditions to payment of
benefits set forth in Section 5 of the Plan have been met and any amounts are
still payable to him hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive's beneficiary, successor, devisee, legatee or other designee or, if
there be no such designee, to the Executive's estate. Until a contrary
designation is made to the Company, the Executive hereby designates as his
beneficiary under this Agreement the person whose name appears below his
signature on page 3 of this Agreement.

         3. Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows: if to
the Company -- Computer Sciences Corporation, 2100 East Grand Avenue, El
Segundo, California 90245 Attention: Vice President, General Counsel and
Secretary; and if to the Designated Employee at the address specified at the end
of this Agreement. Notice may also be given at such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

          4. Miscellaneous. No provisions of this Agreement or the Plan may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Designated Employee and the Company, except
as provided in Section 9(a) of the Plan. No waiver by any party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

          5. Validity. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

Counterparts

. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.



2



--------------------------------------------------------------------------------



          7. Gender. In this Agreement (unless the context requires otherwise),
use of' any masculine term shall include the feminine.

          8. Rescission. The Company agrees that this Agreement and the right to
receive payments pursuant to the Plan and this Agreement may be rescinded at any
time by the Executive giving written notice to such effect to the Company in
accordance with Section 3 above.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

COMPUTER SCIENCES
CORPORATION

 

EXECUTIVE

By:___________________

 

______________________

(Signature)

 

 

_______________________

(Name)

 

 

________________________
________________________


(Address for Notice)

 

 

________________________

(Designated Beneficiary)

 

 

________________________
________________________


(Address for Beneficiary)

 

3



--------------------------------------------------------------------------------



Exhibit B

COMPUTER SCIENCES CORPORATION
SENIOR MANAGEMENT AND KEY EMPLOYEE
SEVERANCE AGREEMENT

 

          This SENIOR MANAGEMENT AND KEY EMPLOYEE SEVERANCE AGREEMENT (this
"Agreement"), dated as of _______________ is made and entered into by and
between Computer Sciences Corporation, a Nevada corporation (the "Company"), and
_____________________ (the "Executive").

R

E C I T A L S



          This Agreement is being entered into in accordance with the Severance
Plan attached hereto as Annex 1 (the "Plan") in order to set forth the specific
severance compensation which the Company agrees that it will pay to the
Executive if the Executive's employment with the Company terminates under
certain circumstances described in the Plan.

A

G R E E M E N T



          NOW, THEREFORE, in consideration of the continued service of the
Executive as an employee of the Company, the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:

          1. Agreement to Provide Plan Benefits. The Plan (as it may hereafter
be amended or modified in accordance with the terms thereof) is hereby
incorporated into this Agreement in full and made a part hereof as though set
forth in full in this Agreement. The Executive is hereby designated a member of
Group D under the Plan and shall be entitled to all of the rights and benefits
applicable to employees of the Company in such Group under the Plan. The Company
agrees to be bound by the Plan and to provide to the Executive all of the
benefits provided to employees of the Company who are members of Group D under
the Plan subject to the terms and conditions of the Plan. Terms not otherwise
defined in this Agreement shall have the meanings set forth in the Plan.

          2. Heirs and Successors.

          (a) Successors of the Company. The Company will require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession transaction shall be
a breach of this Agreement and shall entitle the Executive to terminate his or
her employment with the Company within six months thereafter for Good Reason and
to receive the benefits provided under the Plan in the event of termination for
Good Reason following a CA Control Event.



--------------------------------------------------------------------------------



As used in this Agreement, "Company" shall mean the Company as defined above and
any successor or assign to its business and/or assets as aforesaid which
executes and delivers the agreement provided for in this Section 2 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

          (b) Heirs of the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive's personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees. If the Executive should die after the conditions to payment of
benefits set forth in Section 5 of the Plan have been met and any amounts are
still payable to him hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive's beneficiary, successor, devisee, legatee or other designee or, if
there be no such designee, to the Executive's estate. Until a contrary
designation is made to the Company, the Executive hereby designates as his
beneficiary under this Agreement the person whose name appears below his
signature on page 3 of this Agreement.

          3. Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows: if to
the Company -- Computer Sciences Corporation, 2100 East Grand Avenue, El
Segundo, California 90245 Attention: Vice President, General Counsel and
Secretary; and if to the Designated Employee at the address specified at the end
of this Agreement. Notice may also be given at such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

          4. Miscellaneous. No provisions of this Agreement or the Plan may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Designated Employee and the Company, except
as provided in Section 9(a) of the Plan. No waiver by any party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

          5. Validity. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

         6. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 

          7. Gender. In this Agreement (unless the context requires otherwise),
use of' any masculine term shall include the feminine.

          8. Rescission. The Company agrees that this Agreement and the right to
receive payments pursuant to the Plan and this Agreement may be rescinded at any
time by the Executive giving written notice to such effect to the Company in
accordance with Section 3 above.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

COMPUTER SCIENCES
CORPORATION

 

EXECUTIVE

By:___________________

 

______________________

(Signature)

 

 

_______________________

(Name)

 

 

________________________
________________________


(Address for Notice)

 

 

________________________

(Designated Beneficiary)

 

 

________________________
________________________


(Address for Beneficiary)

 



--------------------------------------------------------------------------------



 

Exhibit C

 

Group

 

A

B

C

D

Multiple of compensation under Sections 3 and 5

3

2

3

2

